Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of April 15th 2022 has been considered.
Claims 1 and 20 have been amended.
Claims 2, 4, 12 and 13 are cancelled.
Claims 1, 3, 5-11 and 14-20 are pending in the current application.
Claim 19 is withdrawn from consideration.
Claims 1, 3, 5-11, 14-18 and 20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15th 2022 has been entered.

Claim Rejections - 35 USC § 112
In light of the amendment filed on April 15th 2022, the rejection of claim 1 under 35C §112(a) has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al., (WO 2012/156674 A1) in view of Torney et al. (US 2010/0003393 A1).

Regarding claims 1, 3, 5, 14, 16 and 17: Newtown discloses an edible animal chew comprising at 50-75wt% of starch (see Newton abstract; page 15, lines 1-8; example 1), 10-15wt% of humectant (Newton page 13, lines 8-16; example 1) that is elongate in shape and has a longitudinal axis, an outer wall extending in the direction of said longitudinal axis, and an internal support structure that contacts and inner surface of the outer wall at three or more points (see Newton abstract; page 3, lines 1-5; example 1; figures 1(a)1 (b), 2(a) and 2(b)).
As to the density of the product: Newton fails to disclose the density of the product; However, Newton discloses of selecting fiber in order to attain a desired lower density product (see Newton page 13, line 2-5). Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have adjusted the density by selecting a fiber in order to attain desired lower density product, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
In the alternative regarding the density of the product: Newton discloses of selecting fiber in order to attain a desired lower density product (see Newton page 13, line 2-5), but fails to disclose the density of the edible animal chew; However, Torney discloses that product performance of pet chews is measured against several textural attributes, such as product density (see Torney paragraph [0037]). Accordingly, it would have been obvious to a skilled artisan to have modified Newton and to adjust the density of the edible animal chew in order to attain a product with desired/optimum performance, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art. 
As to the source of the starch (i.e., potato) recited in claims 1 and 5: Newton discloses of selecting starch source to employ, where potato starch is listed as one of the options (see Newton page 11, lines 20-28). Accordingly, Newton meets the claimed limitations.
In the alternative, Newton discloses of selecting starch sources contents of each type of starch according to the starches known palatability and cost (see Newton page 11, lines 20-28); Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have selected the specific starches used and their amounts (e.g., potato, corn, maize, etc) to the chew, in order to attain desired palatability and cost, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Furthermore in the alternative, Newton discloses of selecting starches with known amylose profile in order to attain desired texture, as amylose imparts known textural attributes to the final product (see Newton page 11, lines 20-28). Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have considered the selected starches’ amylose profile (e.g., potato starch), in order to attain a final product with desired texture, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the texture profiles recited in claims 1, 3, 14, 16: Newton discloses measuring the texture of the chew by measuring the force applied to a probe against the depth of the probe’s penetration into the chew to quantify desired texture once attained (see Newton page 17, line 28 to page 18, line 6), but fails to disclose measuring the cohesiveness or grip abrasion of the dog chew; However, given the fact the dog chew in Newton comprises the same or similar constituents, is shaped similarly and produced through similar extrusion process, and since the role of the constituents (i.e., humectant, oil, fiber, starch, etc..) in providing desired texture is well known, it would have been obvious to a skilled artisan to have modified Newton and to have adjusted the relative contents of the constituents in order to attain desired product cohesiveness and/or grip abrasion, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 6: Newtown discloses an edible animal chew comprising 4-9wt% fat (see Newton page 13, lines 18-22).
Regarding claim 7: Newtown discloses an edible animal chew comprising less than 20% fiber (see Newton page 13, lines 1-5).
Regarding claims 8 and 9: Newtown discloses an edible animal chew where at least 80wt% of the starch is gelatinized (see Newton page 17, lines 14-26).
Regarding claim 10: Newtown discloses an edible animal chew comprising 10-15wt% water (see Newton example 1).
Regarding claim 11: Newton discloses of using between 0.5wt% to 15wt% of protein (see Newton page 15, lines 10-20). Since the protein content in the claim overlaps the protein content in Newton, a prima facie case of obviousness exists (see MPEP §2144.05).


Response to Arguments
Applicant's arguments filed on April 15th 2022 have been fully considered but they are not persuasive.

Applicant argues that prior art references fail to render the claimed invention obvious, because Newton fails to disclose using potato starch as recited in the claims. The examiner respectfully disagrees.
As stated above and to further clarify, Newton discloses of selecting starch source to employ, where potato starch is listed as one of the options (see Newton page 11, lines 20-28). Accordingly, Newton meets the claimed limitations.
In the alternative, Newton discloses of selecting starch sources contents of each type of starch according to the starches known palatability and cost (see Newton page 11, lines 20-28); Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have selected the specific starches used and their amounts (e.g., potato, corn, maize, etc.) to the chew, in order to attain desired palatability and cost, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792